DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 7/6/2022.
Claims 10-14 are added.
Claims 1-14 are currently pending and have been examined.
The Amendment filed 7/6/2022 has been entered. 

Response to Arguments
Applicant’s arguments, see pages 8-9, with respect to Toshine not teaching nor suggesting "in response to the operation instruction being input, ... determine whether the current position data of the robot matches the target position data stored in the position data storing section" have been fully considered and are persuasive.  The 103 rejections of independent claims 1, 7, and 9 have been withdrawn. Accordingly, the 103 rejections for the respective dependent claims have also been withdrawn.
Applicant’s arguments, see page 9, with respect to the combination of Toshine with  Yutaka and Chemouny have been fully considered and are persuasive. The examiner agrees that Toshine is generally directed to a different subject matter than the instant application, Yutaka, and Chemouny and that the data block in Toshine is different than position data. Toshine is only relevant to the technique of not storing duplicate data for more efficient memory usage. The examiner admits, that it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to look to Toshine to resolve the deficiencies of Yutaka and Chemouny due to their vast differences. Besides, the argument is moot since the 103 rejection has been withdrawn.
Applicant’s arguments, see pages 9-10, with respect to the teachings of Toshine contradicting the teachings of Yutaka have been fully considered but are not persuasive. Despite the differences of Toshine and Yutaka that are discussed in pages 9-10, it would be possible to combine the particular Toshine teaching of preventing duplicate data being stored to Yutaka. However, the argument is moot since the 103 rejection has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a position data storing section in claims 1-5, 8, and 13; an operation instruction storing section in claims 1, 6, 8, and 13; a position data writing section in claims 1-3, 5, and 13; an operation instruction writing section in claims 6, 8, and 13; the teaching device in claims 1-6, 8, 10, 13, and 14; an input device in claim 4.
The position data and operation instruction storing sections are supported in the specification on Fig. 2 and on pg. 6, lines 14-21. The position data writing section is supported in the specification on Fig. 2 and pg.10, lines 17-19. The operation instruction writing section is supported in the specification on Fig. 2 and pg. 11, lines 9-10. The input device is supported in the specification on pg. 5, lines 14-16. The robot teaching device is supported in the specification on pg. 5, lines 9-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art evaluated separately and in combination, do not disclose the entirety of the limitations of the independent claims 1, 7, 9, and 13 since in response to the operation instruction being input, determining whether the current position data of the robot matches the stored target position data as disclosed by the applicant is not taught. The closest prior art found is Yutaka (translated JPH09323278A) as it discloses a robot teaching device that stores current positions and operations separately with corresponding IDs and prevents storage of duplicate positions. Though, Yutaka does not teach the matching of current position data with stored position data as disclosed by the applicant and does not disclose all of the claim limitations of any of the claims on its own or in combination with other relevant art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-14 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664